Exhibit 10.31

CELERA CORPORATION 2008 STOCK INCENTIVE PLAN

FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT

(TIME-BASED VESTING)

This RESTRICTED STOCK UNIT AWARD AGREEMENT dated as of [DATE], by and between
Celera Corporation, a Delaware corporation (the “Company”), and [EMPLOYEE NAME],
an employee of the Company or one of its subsidiaries (“you”).

1. Grant of Restricted Stock Units. The Company hereby grants to you [NUMBER OF
SHARES] Restricted Stock Units (each a “Unit”). Upon vesting, each Unit entitles
you to receive one share of Celera Corporation Common Stock, par value $.01 per
share (the “Celera Stock”), under the terms of the Celera Corporation 2008 Stock
Incentive Plan, as amended (the “Plan”). Each Unit will remain subject to
forfeiture unless and until such Unit has vested in accordance with the Plan and
this Agreement, and will remain restricted as to transferability until such Unit
is settled.

2. Vesting. Subject to your continued employment with the Company or one of its
subsidiaries, [XX% of the Units will vest on each of XX].

3. Termination of Employment. If your employment with the Company or a
subsidiary is terminated by you or the Company for any reason prior to the
vesting of all or a portion of the Units, the Units which have not vested will
be forfeited and will revert back to the Company without payment to you of any
consideration.

4. Stockholder Rights. Prior to the time that your Units vest and the Company
has issued shares of Celera Stock relating to such Units, you will not be deemed
to be the holder of, or to have any of the rights of a holder with respect to,
any shares of Celera Stock deliverable with respect to such Units.

5. Non-Transferability. Prior to the time that your Units vest and the Company
has issued shares of Celera Stock relating to such Units, none of the Units (or
shares of Celera Stock subject to the Units) may be sold, assigned, bequeathed,
transferred, pledged, hypothecated, or otherwise disposed of in any way.

6. Change of Control. Subject to the terms of the Plan, all outstanding Units
will be deemed vested (without regard to the vesting dates) upon the occurrence
of any of the events set forth in Section 11 of the Plan.

7. No Right to Continued Employment. Neither the Units nor this Agreement confer
upon you any right to continue to be an employee of the Company or any of its
subsidiaries or interferes in any way with the right of the Company or any of
its subsidiaries to terminate your employment at any time. As described in
Section 3 above, any unvested Units will terminate upon the termination of your
employment for any reason. The Units will not be reinstated if you are
subsequently reinstated as an employee of the Company or any subsidiary.

8. No Right to Future Benefits. The Plan and the benefits offered under the Plan
are provided by the Company on an entirely discretionary basis, and the Plan
creates no vested rights in participants. Neither the Units nor this Agreement
confer upon you any benefit other than as specifically set forth in this
Agreement and the Plan. You understand and agree that the benefits offered under
the Units and the Plan are not part of your salary and that receipt of the Units
does not entitle you to any future benefits under the Plan or any other plan or
program of the Company. The award of Units is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension, or retirement
benefits or similar payments.

9. Compliance with Law. No shares of Celera Stock will be delivered to you upon
the vesting of the Units unless counsel for the Company is satisfied that such
delivery will be in compliance with all applicable laws.



--------------------------------------------------------------------------------

10. Entire Agreement. This Agreement and the Plan contain the entire agreement
between you and the Company regarding the Units and supersede all
contemporaneous or prior arrangements or understandings with respect thereto.

11. Terms of Plan Govern. This Agreement and the terms of the Units will be
governed by the terms of the Plan which is hereby incorporated by reference in
this Agreement. In the event of any ambiguity in this Agreement or any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan will govern. By your signature below, you acknowledge receipt
of the Plan and agree to be bound by all of the terms of the Plan.

12. Amendments. The Units or the Plan may, subject to certain exceptions, be
amended by the Compensation Committee of the Board of Directors at any time in
any manner. However, no amendment of the Units or the Plan will adversely affect
in any material manner any of your rights under the Units without your consent.

13. Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Delaware.

14. Withholding. By signing this Agreement, you agree that the Company may, in
its sole discretion (but subject to any limitations imposed by law), require you
to satisfy any tax, social insurance or social security withholding obligations
arising in connection with the Units or your participation in the Plan by:
(a) paying the Company or your employer, as the case may be, an amount
sufficient to satisfy any applicable tax, social insurance and social security
withholding obligations; (b) deducting from your salary or any other cash
payments due to you a sum equal to any applicable tax, social insurance and
social security withholding obligations; (c) withholding a number of shares of
Celera Stock, or Units corresponding to that number of shares, with a fair
market value equal to any applicable tax, social insurance and social security
withholding obligations; or (d) any combination of the foregoing.

15. Data Privacy. By signing this Agreement, you consent to the collection, use,
processing and transfer of personal data as described in this paragraph. You
understand that the Company and its subsidiaries hold certain personal
information about you, including your name, home address and telephone number,
date of birth, social security number, social insurance number or other employee
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, purchased, vested, unvested or
outstanding in your favor, for the purpose of managing and administering the
Plan (“Data”). You further understand that the Company and/or its subsidiaries
will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of your participation in the Plan,
and that the Company and/or any of its subsidiaries may each further transfer
Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. You understand that these recipients
may be located in the United States and elsewhere. You authorize them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of stock on your behalf to a broker or other third party with whom you
may elect to deposit any shares of stock acquired pursuant to the Plan. You
understand and further authorize the Company and/or any of its subsidiaries to
keep Data in your personnel file. You also understand that you may, at any time,
review Data, require any necessary amendments to Data or withdraw the consents
herein in writing by contacting the Company. You further understand that
withdrawing your consent may affect your ability to participate in the Plan.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the undersigned
effective as of the day and year first written above.

 

CELERA CORPORATION

By:

 

Accepted and Agreed:

 

 

[EMPLOYEE NAME]